DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 2, “the rectifier”, should be --the active rectifier--.
Claim 1, line 3, “the first input”, should be --the first input of the active rectifier--.
Claim 1, line 6, “the rectifier and the output”, should be --the active rectifier and the output of the active rectifier--.
Claim 1, line 7, “the second input”, should be --the second input of the active rectifier--.
Claim 11, lines 5 and 6, “the rectifier”, should be --the active rectifier--.
Claim 11, line 7, “the first input”, should be --the first input of the active rectifier--.
Claim 11, line 10, “the rectifier”, should be --the active rectifier--.
Claim 11, line 11, “the second input”, should be --the second input of the active rectifier--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation “the output” recited on line 10 is unclear.  This limitation is unclear because the claim recites “an output of the receiver resonator coil” on line 4 and “an output of the rectifier” on lines 5-6, so it is not clear which output “the output” is referencing.  For purposes of examination, “the output” will be interpreted as “the output of the active rectifier”.
Regarding Claims 9-10 and 19-20, the recited limitation “an output of the rectifier” is unclear.  This limitation is unclear because Claims 1 and 11 recite “an output of the active rectifier”, so it is not clear if “an output of the rectifier” is the output of the active rectifier or an output of a different rectifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 8-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. US 2021/0088567, in view of Jung et al. US 2020/0359468.
Regarding Claims 1 and 11, Guedon teaches a wireless power receiver (receiver, figs. 1-4 and refer to [0025]) comprising: 
a receiver resonator coil (Ls, fig. 4) configured to couple via an electromagnetic field (refer to [0005]) to a wireless power transmitter (Transmitter, figs. 1-3 and refer to [0025]); and 
an active rectifier (12, fig. 4) coupled to an output of the receiver resonator coil; 
a first diode (diode coupled with M1, fig. 4) coupled between a first input of the active rectifier and an output of the active rectifier; 
a first transistor (M4, fig. 4) coupled between the first input of the active rectifier and ground; 
a second diode (diode coupled with M3, fig. 4) coupled between a second input of the active rectifier and the output of the active rectifier; 
a second transistor (M2, fig. 4) coupled between the second input of the active rectifier and ground; and 
Guedon however is silent regarding a first capacitive snubber coupled in parallel to at least one of: (i) the first diode or (ii) the first transistor; and a second capacitive snubber coupled in parallel to at least one of: (i) the second diode or (ii) the second transistor.
Jung teaches a first capacitive snubber coupled in parallel to at least one of: (i) the first diode (CS3, fig. 4) or (ii) the first transistor (CS4, fig. 4); and a second capacitive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the capacitive snubbers as taught by Jung with the active rectifier of Guedon in order to further regulate the output of the active rectifier.
Regarding Claims 2 and 12, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above and further teaches wherein the first and second capacitive snubbers are configured to reduce a reactive current in the wireless power receiver (refer to [0012]-[0014] of Jung).
Regarding Claims 8 and 18, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above wherein the wireless power receiver comprises a receiver resonator coil configured to couple via an electromagnetic field to a wireless power transmitter, and wherein, when the active rectifier is operating, an impedance presented by the active rectifier to the receiver resonator coil is resistive (fig. 4 of Guedon).
Regarding Claims 9 and 19, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above wherein the active rectifier is configured to provide current for charging a battery coupled to an output of the rectifier (refer to [0003] and [0005] of Guedon).
Regarding Claims 10 and 20, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above wherein the active rectifier is configured to provide current to a resistor coupled to an output of the rectifier (fig. 4 of Guedon).


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. US 2021/0088567, in view of Jung et al. US 2020/0359468, in view of Lin US 2015/0055262.
Regarding Claims 3 and 13, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above, however is silent wherein the first and second capacitive snubbers are configured to reduce a switching loss of the respective first and second transistors.
Lin teaches wherein the first and second capacitive snubbers are configured to reduce a switching loss of the respective first and second transistors ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the capacitive snubbers as taught by Lin with the active rectifier of the combination of Guedon and Jung in order to improve the efficiency of the output of the active rectifier.
Regarding Claims 4 and 14, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above, however is silent wherein each of the first capacitive snubber and the second capacitive snubber comprises a resistive component.
Lin teaches wherein each of the first capacitive snubber and the second capacitive snubber comprises a resistive component (fig. 6 and refer to [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the capacitive snubbers as taught by Lin with the active rectifier of the combination of Guedon and Jung in order to further regulate the output of the active rectifier.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. US 2021/0088567, in view of Jung et al. US 2020/0359468, in view of Lestoquoy US 2018/0040416.
Regarding Claims 6 and 16, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above including wherein each capacitive snubber has a capacitance value between 1-30 nanoFarads (refer to [0091] and [0102] of Jung), however is silent wherein the wireless power receiver is configured to deliver power of approximately 11 kW to a load coupled to the output of the active rectifier, and.
Lestoquoy teaches wherein the wireless power receiver is configured to deliver power of approximately 11 kW to a load coupled to the output of the active rectifier ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the receiver as taught by Lestoquoy with the active rectifier of the combination of Guedon and Jung in order to provide increased power for the load.
Regarding Claims 7 and 17, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above however is silent wherein the active rectifier is configured to operate at a frequency of 85 kHz+/-10 kHz.
Lestoquoy teaches wherein the active rectifier is configured to operate at a frequency of 85 kHz+/-10 kHz ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the receiver as taught by Lestoquoy with the active rectifier of the combination of Guedon and Jung in order to operate in the frequency required by the load.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. US 2021/0088567, in view of Jung et al. US 2020/0359468, in view of Urciuoli US 2010/0277006.
Regarding Claims 5 and 15, the combination of Guedon and Jung teaches all of the limitations of Claims 1 and 11 above, however is silent wherein each of the first capacitive snubber and the second capacitive snubber comprises a plurality of capacitors.
Urciuoli teaches wherein each of the first capacitive snubber and the second capacitive snubber comprises a plurality of capacitors (refer to [0010]-[0011], [0013] and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the receiver as taught by Urciuoli with the active rectifier of the combination of Guedon and Jung in order to further regulate the output of the active rectifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/
Examiner, Art Unit 2836
26 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836